Citation Nr: 0826021	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease with spondylosis of the 
lumbosacral spine.

2.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the left knee.

3.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the right knee.

4.  Entitlement to an initial rating greater than 10 percent 
for vertigo, secondary to status post mastoidectomy of the 
right ear.

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss, status post mastoidectomy with 
temporal fascia graft and meatoplasty.

6.  Entitlement to an initial compensable rating for scarring 
of the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
August 1972, and from December 1981 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.


FINDINGS OF FACT

1.  The lumbar spine exam fails to show flexion limited to 60 
degrees or a combined range of motion of 120 degrees or less, 
fails to show ankylosis of the spine, and fails to show that 
the veteran has been prescribed bed rest having a total 
duration of 2 to 4 weeks in a twelve month period.  

2.  Neither leg is limited to the 30 degrees of flexion or 15 
degrees of extension required for an increased rating for 
degenerative joint disease of the right and left knee.

3.  The veteran seldom has vertigo, which is caused only on 
sudden movement.

4.  The veteran's bilateral hearing loss is shown to be 
manifested by no more than level II hearing in both ears.

5.  The VA examination of the veteran revealed corrected 
vision of 20/20 bilaterally, and the private exam showed 
corrected vision of 20/25 bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for degenerative disc disease of the lumbar spine with 
spondylosis have not been met.  38 U.S.C.A.  §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5239, 5242, 5243 (2007).

2.  The criteria for a disability rating greater than 10 
percent degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.10, 4.71a, Diagnostic Codes 5003, 5260 and 5261 (2007).

3.  The criteria for a disability rating greater than 10 
percent degenerative joint disease of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.10, 4.71a, Diagnostic Codes 5003, 5260 and 5261 (2007).

4.  The criteria for a disability rating greater than 10 
percent for vertigo, secondary to status post mastoidectomy 
of the right ear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Codes 6204 (2007).

5.  The criteria for an initial compensable evaluation for 
bilateral hearing loss, status post mastoidectomy with 
temporal fascia graft and meatoplasty, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R.  §§ 4.85-4.87, Diagnostic Code 6100 (2007).

6.  The criteria for an initial compensable disability rating 
for scarring of the right eye have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.84a, Diagnostic Code 6099-6079 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

I.  Lumbar Spine Disability

The RO rated the veteran's degenerative disc disease with 
spondylosis of the lumbosacral spine under Diagnostic Code 
(DC) 5242.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
are made with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The General Rating Formula provides a 10 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

Important in this case, a 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R.  § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (DC 5242), in 
addition to consideration of rating under the General Rating 
Formula, rating for degenerative arthritis under DC 5003 
should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 pct and 10 pct ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under DCs 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

The veteran had a VA examination in February 2005.  The 
examiner reviewed the claims file. 
 
The veteran reported that he had been prescribed Motrin for 
his back pain over the past five years.  He indicated that it 
did not decrease the pain.  The veteran stated that he is in 
constant pain and that he has problems lifting objects.  

The veteran reported localized low back pain that sometimes 
radiates to the left buttocks and left posterior thigh.  He 
has additional limitation aggravated by home activities and 
bending as well as lifting objects greater than 50 pounds, 
twisting and turning, and sudden movements.  The condition is 
aggravated by coughing, constipation and bowel movements.

The veteran said that he had not been hospitalized for his 
low back pain, but believes that he was prescribed bed rest 
for the condition three years prior to the exam.  He denied 
erectile dysfunction, fatigue, weakness, and lack of 
coordination.  The veteran further indicated that sitting too 
long or driving 1.5 hours or more aggravates his condition.  
The veteran denied problems with activities of daily living 
as well as the utilization of assistive devices.

The condition affects his employment as repeated bending, 
twisting, and lifting heavy objects aggravates his back.  The 
veteran believes that he missed three days of work in the 
past nine years.  The last time he missed work was in 2004.

The physical examination showed normal gait, normal lordosis, 
but no kyphosis or scoliosis.  He had moderate abdominal 
proturbance.  Palpation of the lumbar spine revealed no 
spasm, pain, tenderness or muscular tension.  Forward flexion 
was 80 degrees with flattening in lumbar segments, extension 
to 15 degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 25 degrees bilaterally, providing evidence 
against this claim.

There was no limitation of movement, protective posture, or 
arc pain motion.  Reflex was 2+ at L4 and, S1 bilaterally at 
1+.  The veteran reported that the supine straight leg raise 
test on the right leg caused pain in the low back.  Hoover 
and Patrick tests were negative.  Goldthwaite sign was 
positive for the veteran's complaint of lumbosacral 
discomfort.

The examiner stated that the veteran had multilevel spine 
spur formations, degenerative changes, and diagnosed the 
veteran as having spondylosis of the lumbar spine without 
lower extremity radiculopathy.

Based upon the range of motion testing and reports of pain, 
the Board finds that the VA examination weighs against the 
veteran's claim for an increased rating.

The Board has also carefully reviewed private treatment 
records from the veteran's physical therapist, dated March 
and April 2005, as well as VA treatment records dated June 
2005 to August 2006.  None of the evidence indicates that the 
veteran's thoracolumbar spine is ankylosed, as motion is 
possible in every direction; that forward flexion is limited 
to 60 degrees or less; that the combined motion of the 
thoracolumbar spine is less than 120 degrees; or that a 
muscle spasm or guarding result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Overall, the Board finds that the evidence fails to support 
an increased rating.  The veteran's range of motion testing 
fails to show flexion limited to 60 degrees or a combined 
range of motion of 120 degrees or less.  The veteran has no 
ankylosis of the spine.  The veteran has not been 
"prescribed" (by a doctor) bed rest having a total duration 
of 2 to 4 weeks in a twelve month period.  

In short, a disability rating higher than 10 percent is not 
warranted under the General Rating Formula, even with 
consideration of the veteran's complaints of pain.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.

Diagnostic Code 5242 also provides for a rating under DC 
5003, degenerative arthritis.  However, since the veteran has 
limitation of motion with a compensable rating of 10 percent 
under DC 5242, a higher rating is not provided for under DC 
5003.

In addition to the criteria listed at DC 5003, 5242 and 5243, 
the Board must also consider whether a higher disability 
rating is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA exam shows 
that the veteran has range of motion far greater than is 
required for an increased rating; however, the veteran 
reported low back pain, which was substantiated by the VA 
examiner.  

The Board recognizes the veteran's complaints; however, it is 
important for the veteran to understand that without 
consideration of pain the current evaluation could not be 
justified.  

The veteran's contention that he is entitled to a higher 
evaluation is outweighed by the post-service medical records 
that clearly indicate that he does not meet the standards for 
a higher evaluation.  Thus, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for his degenerative disc disease 
with spondylosis of the lumbosacral spine.

II.  Bilateral Degenerative Joint Disease of the Knees

The RO rated the veteran's bilateral knee disorder under 
Diagnostic Code 5003 which has been defined above.  

Under DC 5260, a noncompensable rating is assigned for 
flexion of the leg limited to 60 degrees; a 10 percent rating 
is assigned for flexion limited to 45 degrees; a 20 percent 
rating is assigned for flexion limited to 30 degrees; and a 
30 percent rating is assigned for flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2007).

Under DC 5261, a noncompensable rating is assigned for 
limitation of extension of the leg limited to 5 degrees; a 10 
percent rating is assigned for extension limited to 10 
degrees; a 20 percent rating is assigned for extension 
limited to 15 degrees; a 30 percent rating is assigned for 
extension limited to 20 degrees; a 40 percent rating is 
assigned for extension limited to 30 degrees; and a 50 
percent rating is assigned for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2007).  

The veteran had a VA examination in February 2005.  The 
examiner reviewed the claims file and outlined the veteran's 
service medical history.  The examination showed bilateral 
knee flexion at 135 degrees and extension at 0 degrees 
bilaterally.  The veteran reported that his right knee was 
more symptomatic than his left with pain, intermittent 
swelling, and an intermittent calf muscle aggravated by 
standing.  He also reported that both knees crack and pop 
from seated to standing position.  He indicated that his left 
knee cracks, pops, and has sharp pains on the medial side.  
The right knee has a locking sensation.  He denied fatigue, 
weakness, and lack of coordination, but stated that he has to 
rest after 15 to 20 minutes of activity.  He stated that he 
avoids heavy lifting at work and that after working all day 
he is in pain.  The activities required by his occupation in 
the tire department aggravate his condition.  He wears knee 
braces, but wears the right brace more than the left.  

The examiner noted minimal loss of normal anatomic landmarks 
without edema, effusion, weakness, redness or heat.  The 
veteran indicated that the source of pain is behind the 
patella.  He was nontender to direct digital pressure.  
Bilateral crepetis was noted with passive range of motion 
without arc pain motion.  No additional limitation from pain, 
fatigue, or lack of endurance was noted following repetitive 
use.  No abnormal movement or guarding of motion was present.   

Bilateral flexion was 135 degrees and extension was 0.  The 
veteran had a positive bilateral knee grind test.  The 
diagnosis was bilateral knee degenerative joint disease 
without subluxation or instability.  

The Board has also carefully reviewed private treatment 
records from the veteran's physical therapist, dated March 
and April 2005, as well as VA treatment records dated June 
2005 to August 2006.  The physical therapy notes indicate 
that the veteran's extension and flexion of the right knee 
was 5 to 115 degrees and 5 to 120 degrees for the left knee.  
VA outpatient treatment records dated July 2006 showed 
bilateral extension and flexion from 0 to 120 degrees.  

In this case, the evidence does not show that either leg is 
limited to 30 degrees of flexion or 15 degrees of extension, 
as required for a 20 percent rating under DC 5260 or DC 5261.  
In fact, the February 2005 VA examination report notes that 
the veteran was able to move his left leg from zero degrees 
of extension to 135 degrees of flexion, which does not even 
meet the criteria for a compensable rating under these 
criteria.  The physical therapy notes show extension limited 
to 5 degrees bilaterally; however, 5 degrees warrants a 
noncompensable evaluation.  Thus, a disability rating higher 
than 10 percent is not warranted based on limitation of 
motion.

Further, an increased rating is not warranted under DC 5003.  
The veteran has limitation of motion of the affected joints 
and has already been granted the maximum 10 percent rating 
under DC 5003.  

In addition, the Board finds that a disability rating greater 
than 10 percent is not warranted on the basis of functional 
loss due to pain, or on the basis of weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  In this regard, the February 2005 VA examination 
report includes a medical opinion that there is no additional 
loss of motion due to pain, fatigue, weakness, or lack of 
endurance after repetitive use.  Thus, a disability rating 
greater than 10 percent is not warranted pursuant to 38 
C.F.R. §§ 4.40 and 4.45.

In short, the preponderance of the evidence is against a 
disability rating greater than 10 percent for the veteran's 
bilateral degenerative joint disease of the knees.  Hence, 
the appeal is denied.

III.  Vertigo 

Under Diagnostic Code 6204, peripheral vestibular disorders, 
a 30 percent rating is assigned for dizziness and occasional 
staggering.  A 10 percent rating is assigned for occasional 
dizziness. The Note indicates that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this code.  Hearing impairment or suppuration shall be 
separately rated and combined.  38 C.F.R. § 4.87, DC 6204.

At the January 2005 VA examination for ear disease, the 
veteran indicated that he seldom had vertigo and only on 
sudden movement, providing evidence against his claim.  The 
diagnosis indicates that the veteran has occasional position 
vertigo as a result of otitis media followed by extensive 
surgical procedure in the right ear.

At the VA audiological examination in January 2005, the 
veteran denied dizziness.

Based upon the evidence provided, the Board finds that the 
veteran is entitled to only the 10 percent rating and no 
higher.  The evidence fails to show that the veteran suffers 
dizziness and occasional staggering; therefore, the veteran's 
appeal must be denied.

IV.  Bilateral Hearing Loss

The veteran's bilateral hearing loss, status post 
mastoidectomy with temporal fascia graft and meatoplasty, is 
evaluated as noncompensable (zero percent disabling) under DC 
6100.  38 C.F.R. § 4.85.  The basis for evaluating defective 
hearing is the impairment of auditory acuity as measured by 
puretone threshold averages within the range of 1000 to 4000 
Hertz and speech discrimination using the Maryland CNC word 
recognition test.  Id.  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation, which is then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under 
these criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in January 2005.  Pure tone thresholds 
for the right ear, in decibels, were 40, 35, 50, and 60, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The 
veteran's right ear hearing acuity measured a puretone 
threshold average of 46 decibels with speech recognition of 
88 percent.  This corresponds to a numeric designation of 
"II" under Table VI.  38 C.F.R. § 4.85.  Pure tone 
thresholds for the left ear, in decibels, were 15, 15, 25, 
and 70, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
His left ear hearing acuity measured a puretone threshold 
average of 31 decibels with speech recognition of 90 percent.  
This corresponds to a numeric designation of "II" under 
Table VI.  Id.  

These combined numeric designations result in a rating of 0 
percent under DC 6100.  38 C.F.R. § 4.85, Table VII.  
Accordingly, the Board finds that the evidence of record 
preponderates against a compensable rating for bilateral 
hearing loss.

Based upon the evidence of record, the requirements of a 
higher evaluation are not met.  The post-service medical 
record as a whole provides highly probative evidence against 
this claim and clearly indicates that a higher evaluation is 
not warranted. 

The Board does not dispute the fact that the veteran has some 
problems with his hearing.  Simply stated, the problems are 
not enough, based on detailed evaluation, to provide a basis 
to grant the veteran an increase in his evaluation. 

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2007).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in either ear.  See 38 C.F.R. § 4.86(a).  
Additionally, his puretone threshold in either ear is not 70 
decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b).  





V.  Scarring of the Right Eye

The veteran's service-connected scarring of the right eye has 
been rated zero percent disabling by the RO under the 
provisions of DC 6099-6079.  38 C.F.R. §§ 4.20, 4.27, 4.84a 
(2007).

Under DC 6079, impairment of central visual acuity will be 
evaluated as noncompensable where the vision in one eye is 
20/40 and vision in the other eye is 20/40.  A 10 percent 
evaluation is warranted where vision in one eye is 20/40 and 
vision in the other eye is 20/50.  Here, the Board notes that 
38 C.F.R. § 4.75 provides that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such examinations should include uncorrected and corrected 
central visual acuity for distance and near, with record of 
the refraction.  The best distant vision obtainable after 
best correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. § 4.75.

In this case, the veteran was afforded a VA eye examination 
in January 2005.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and report.  

The veteran reported that he has had photosensitivity and a 
fuzzy spot in his vision since 1970 when someone set off a 
flare while he was using a Starlight device.  He stated that 
it has become harder to drive at night.

The examiner noted that the veteran's corrected vision in 
both eyes was 20/20.  Also noted was an area inferior to the 
temporal flat area of choridal/RPE scarring, pigmentation 
area is flat and non vascularized.  The examiner stated in 
the diagnosis that the area of scarring represents the 
etiology of the veteran's complaint of spot or dull spot.  He 
opined that the scarring could be related to the incident 
with the flare while using the night vision aides.  

Also of record is a letter dated July 2005 from a private 
medical provider.  The doctor indicated that the veteran had 
been complaining of a fuzzy spot in his visual field.  The 
doctor stated that the condition has been evaluated in the 
past and that the condition has remained stable.  

The veteran complained that his right eye was more sensitive 
to light than the left.  The doctor noted that the complaints 
are various and sometimes typical of glare and other times 
typical of photophobia or prolonged light/dark adaptation.

The doctor recorded the veteran's corrected visual acuity as 
20/25 bilaterally.  He further noted that applanated 
pressures were normal and both pupils responded briskly to 
light without afferent defect.  He performed complete 
anterior and dilated posterior segment exams.  No 
abnormalities of the nerve, retina, or media were noted.  He 
further noted that in an objective sense, the veteran was 
quite tolerant of the light used during the examination.

The impression was that the eye exam was normal, and the 
medical provider indicated that he could find no objective 
physical finding to correspond with the veteran's subjective 
complaints.

Based on the foregoing, a compensable evaluation for the 
veteran's disability is not warranted.  Under DC 6079, in 
order to warrant a compensable evaluation, the veteran's 
corrected central visual acuity must at least 20/40 in one 
eye and 20/50 in the other eye.  Here, the VA examination of 
the veteran revealed corrected vision of 20/20 bilaterally 
and the private exam showed corrected vision of 20/25 
bilaterally.  Accordingly, the Board cannot find that the 
veteran is entitled to a compensable rating for his 
disability.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Additionally, in addressing all claims, the Board finds no 
reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOGCPREC 6-96.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the duty to notify was not fully satisfied for each 
disability prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran prior to the initial RO decision 
in September 2004, and by way of a letter sent subsequent to 
the RO decision in January 2005.  Both letters fully address 
all notice elements and together address all issues on 
appeal.  The letters informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

Although one of the notice letters was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a statement of the case issued in September 2006 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  The veteran 
was afforded VA medical examinations in January and February 
2005.  

The veteran indicated on his Form 9 substantive appeal that 
VA failed to give him a thorough examination; however, the 
veteran failed to explain why he believed that the exams were 
inadequate.  The veteran did not indicate any worsening or 
change in his condition.  Most importantly, the post-service 
treatment records appear very consistent with the results of 
the VA examination cited above.  The Board has reviewed the 
VA exams and finds that without further explanation from the 
veteran, that the VA examinations are adequate and 
consequently do not prejudice the veteran.

Additionally, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to an initial rating greater than 10 percent for 
degenerative disc disease with spondylosis of the lumbosacral 
spine is denied.

Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the left knee is denied.

Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the right knee is denied.

Entitlement to an initial rating greater than 10 percent for 
vertigo, secondary to status post mastoidectomy of the right 
ear is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss, status post mastoidectomy with temporal fascia 
graft and meatoplasty is denied.

Entitlement to an initial compensable rating for scarring of 
the right eye is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


